Case 1:20-cr-20199-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    1:20-MJ-2616-BECERRA
                              No.

 UNITED STATES OF AMERICA

 vs.

 ROLANDO RODRIGUEZ-LUGO,

      Defendant.
 ____________________________________/

                                 CRIMINAL COVER SHEET

  1. Did this matter originate from a matter pending in the Central Region of the United States
     Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?      Yes x No

  2. Did this matter originate from a matter pending in the Northern Region of the United States
     Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? Yes x No




                                                    Respectfully submitted,

                                                    ARIANA FAJARDO ORSHAN
                                                    UNITED STATES ATTORNEY


                                            By:
                                                    FREDERIC C. SHADLEY
                                                    Assistant United States Attorney
                                                    Court ID No. A5502298
                                                    11200 NW 20th Street
                                                    Miami, FL. 33172
                                                    Tel: (786) 566-9849
                                                    Frederic.Shadley@usdoj.gov
Case 1:20-cr-20199-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 2 of 6


    AO 91 (Rev. 08/09) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Southern District of Florida

                      United States of America                      )
                                 v.                                 )
                                                                    )      Case No. 1:20-MJ-2616-BECERRA
                     Rolando Rodriguez-Lugo,                        )
                                                                    )
                                                                    )
                               Defendant(s)


                                                          CRIMINAL COMPLAINT

             I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
    On or about the date(s) of                  April 17. 2020            in the county of             Miami-Dade        in the
      Southern
   ---"===-'--             District of -----'----'-"'-'
                                             Florida    =�--     , the defendant(s) violated:
              Code Section                                                    Offense Description
    21 U.S.C. § 841{a){1)                         Possession with Intent to Distribute 500 grams or more of cocaine
    21 U.S.C. § 841{b){1)(B)




              This criminal complaint is based on these facts:
    SEE ATTACHED AFFIDAVIT.




              sl Continued on the attached sheet.




                                                                                                Printed name and title

    Sworn to before me and signed in my presence.


    Date:              4.18.2020
                                                                                                  Judge's signahlre


    City and state:                           Mfemf, FL                        Hon. Jacqueline Becerra, U.S. Magistrate Judge
                                                                                                Printed name and title
Case 1:20-cr-20199-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 3 of 6




                                              AFFIDAVIT

        I, Steven Catherman, being duly sworn, hereby depose and state the following:

        1.      I am currently assigned as a Special Agent with the Federal Bureau of Investigation

 (FBI) in Miami, Florida and have worked in this capacity since May, 2016. Prior to becoming an

 FBI Agent, I worked as a police Officer with the Tullytown Borough Police Department and the

 Abington Township Police Department from 2006-2016. I have worked in law enforcement for a

 total of 14 years. My official FBI duties include investigating criminal violations of federal

 narcotics laws. I have also been involved in various types of visual and electronic surveillances,

 and I have been involved in the debriefing of defendants, witnesses, informants, and others who

 have knowledge of the distribution and transportation of controlled substances, and of the

 laundering and concealing of proceeds from drug trafficking. I am familiar with the ways in

 which drug traffickers conduct their business, including but not limited to their methods of

 importing and distributing narcotics. As a law enforcement officer within the meaning of Section

 2510(7) of Title 18, United States Code, I am empowered by law to conduct investigations of and

 make arrests for, but not limited to, offenses enumerated in Titles 18, 21 and 46 of the United

 States Code.

        2.      This Affidavit is submitted for the limited purpose of establishing probable cause

 in support of a criminal complaint against ROLANDO RODRIGUEZ-LUGO for Possession with

 Intent to Distribute 500 grams or more of Cocaine in violation of Title 21, United States Code,

 Sections 841(a)(1) and 841(b)(1)(B)(ii).

        3.      On or about April 17, 2020, law enforcement established surveillance in the area of

 7535 West 34th Lane, Hialeah, Florida (the “Residence”) in relation to an ongoing narcotics

 investigation. Law enforcement had previously observed an individual (“Target 1”) visit that
Case 1:20-cr-20199-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 4 of 6




 location to pick up money to purchase five kilograms of cocaine. Target 1 left his co-conspirator

 “Pollo” at the Residence when he left with the money. Target 1 had told a law enforcement CS

 that he had picked up the money from that address in order to purchase five kilograms of cocaine

 from the CS. Target 1 was later stopped and arrested with that money, on the way to purchase

 five kilograms of cocaine. A K-9 sniff was conducted on the money, and the K-9 gave a positive

 indication for the presence of narcotics on the money.

        4.      After Target 1 was stopped by law enforcement, law enforcement saw

 RODRIGUEZ-LUGO arrive at the Residence in a blue Honda with heavy black tints in the

 windows. RODRIGUEZ-LUGO exited the vehicle and entered the residence carrying a black

 bag.   A short time later, RODRIGUEZ-LUGO exited with the same bag in his hand.

 RODRIGUEZ-LUGO then entered the blue Honda and drove away from the residence.

        5.      Law enforcement conducted a traffic stop on RODRIGUEZ-LUGO’S vehicle, and

 determined that RODRIGUEZ-LUGO was: (1) driving on a suspended license; and (2) had an

 outstanding arrest warrant.    As such, RODRIGUEZ-LUGO was taken into custody.               An

 inventory search was conducted of RODRIGUEZ-LUGO’S vehicle. Upon searching the vehicle,

 law enforcement located a shoe box in the rear passenger seat containing a white brick-shaped

 object of suspected cocaine and a black back-pack containing $12,500.00. The cocaine was field

 tested, and confirmed positive for cocaine.

        6.      RODRIGUEZ-LUGO was read his Miranda rights at the scene of the traffic stop.

 After waiving those rights and agreeing to speak with law enforcement, RODRIGUEZ-LUGO

 stated that the drugs and money were his and that he had bought them from the efficiency

 apartment of the Residence.


                                                 2
Case 1:20-cr-20199-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 5 of 6




        7.      Based on the foregoing facts, I submit that probable cause exists to believe that

 ROLANDO RODRIGUEZ-LUGO possessed with the intent to distribute 500 grams or more of

 cocaine, in violation of Title 21, United States Code, Sections 846 and 841(b)(1)(B)(ii).



        FURTHER YOUR AFFIANT SAYETH NAUGHT.



                                              _____________________________________
                                              Steven Catherman
                                              Special Agent
                                              Federal Bureau of Investigation


 Attested to in accordance with the requirements of
 Federal Rule of Criminal Procedure 4.1 by Telephone


 this __18_ day of April, 2020
 in Miami, Florida.


 __________________________________________
 The Honorable Jacqueline Becerra
 United States Magistrate Judge




                                                 3
    Case 1:20-cr-20199-DMM Document 1 Entered on FLSD Docket 04/20/2020 Page 6 of 6




                                UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                            1:20-MJ-2616-BECERRA
                               CASE NUMBER: __________________________

                                         BOND RECOMMENDATION



DEFENDANT: Rolando Rodriguez-Lugo

                 Pre-Trial Detention
                 (Personal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)




                                                     By:     ________________________________
                                                             AUSA:
                                                             AUSA: Frederic C. Shadley




Last Known Address:




What Facility:




Agent(s):               S/A Steve Catherman
                        (FBI) (SECRET SERVICE) (DEA)             (IRS) (ICE) (OTHER)
                        FBI
